Judgment, Supreme Court, New York County (Jerome Hornblass, J.), rendered March 6, 1987, which resentenced defendant to concurrent *461indeterminate prison terms of from 12 to 24 years and 7 to 14 years, upon his conviction of robbery in the first and second degrees (Penal Law § 160.15 [2]; § 160.10 [1]), is modified, on the law, to vacate the sentence and remand for the preparation of an updated pre-sentence report, in accordance with CPL 390.20 (1), and for resentencing, and otherwise affirmed.
Following a jury trial, defendant was convicted on July 16, 1982, of robbery in the first and second degrees and sentenced, on February 4, 1983, as a persistent violent felony offender, to concurrent indeterminate prison terms of from 12 years to life and 8 years to life, respectively. By decision dated December 23, 1986, this Court held that defendant had been improperly adjudicated a persistent violent felony offender, and accordingly vacated the sentence and remanded for resentencing. (People v Washington, 125 AD2d 254.)
On March 6, 1987, the trial court imposed sentence without benefit of an updated pre-sentence report. As conceded by the People, this was error requiring vacatur of the sentence and remand for re-sentence. (CPL 390.20 [1]; People v Selikoff, 35 NY2d 227, 238; People v Laster, 140 AD2d 233; People v Ruiz, 157 AD2d 525.)
In light of this determination, we do not reach defendant’s remaining argument on appeal. Concur—Sullivan, J. P., Rosenberger, Asch and Kassal, JJ.